Citation Nr: 1744295	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for left lung scarring/nodules, to include as due to exposure to ionizing radiation, and/or secondary to service-connected thyroid cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1954 to July 1958.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Baltimore, Maryland. 

The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the electronic claims file 

In July 2015, the Board, in pertinet part, remanded this issue for further development, to include obtaining a VA medical opinion.  

At the time of the July 2015 decision, the Board also remanded the issue of entitlement to an evaluation in excess of 30 percent for pes planus for the issuance of a statement of the case.  In a June 2017 rating determination, the RO increased the Veteran's disability evaluation from 30 to 50 percent, his desired rating, with an effective date of May 26, 2017, and indicated that this was a full grant of the benefits sought on appeal.  However, the effective date assigned was not for the entire appeal period in question.  As such, the matter is again referred to the RO for the issuance of a statement of the case for the time period prior May 26, 2017.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

As will be discussed in more detail below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its July 2015 remand, the Board requested that the Veteran be scheduled for a VA lung examination.  The examiner was requested to provide all diagnoses relevant to the Veteran's lungs.  For each lung disability diagnosed, the examiner was to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that the lung disability began during active service or was related to an incident of service; or was caused or aggravated by a service-connected disability to include thyroid cancer.  The examiner was to provide all findings, along with a complete rationale for his or her opinions.

The Veteran was afforded a VA examination in January 2016, at which time a diagnosis of left lower lobe nodular scarring of unknown clinical significance was rendered.  The examiner noted the findings of the reported CT scan results and stated that all of these terms were appropriate to describe such lung density.  He noted that the etiology of this lung density was unknown, and would be confirmed only by lung biopsy which was not indicated so far, because the nodule did not change between 2002 and 2011.  He stated that the fact that this nodular density did not grow in size between 2002 and 2011 indicated that it was benign, and biopsy was not indicated as long as it stayed unchanged.  He noted that the etiology of such lung nodular scarring was usually previous lung inflammation in that particular area which healed as a round scar.

The examiner reported that a review of the service treatment records indicated that the Veteran was treated for acute respiratory disease on July 10, 1957 while on active duty, but his chest x-ray dated April 14, 1958, during his separation health examination, was normal, indicating that current left lower lobe nodular scarring of unknown clinical significance did not occur during service, because it was found for the first time in April 2002.  The examiner opined that based on this fact, it was less likely than not (less than 50% probability) that the left lower lobe nodular scarring of unknown clinical significance began during active service or was related to an incident of service.  He noted that a review of VBMS (VA's electronic filing system) indicated that the Veteran could have had exposure to the ionizing radiation while in active military service.  He indicated that ionizing radiation did not cause focal nodular lung scarring.  The examiner stated that based on the fact that ionizing radiation did not cause focal nodular lung scarring, it was less likely than not (less than 50% probability) that left lower lobe nodular scarring of unknown clinical significance was related to an incident of service.  He further noted that the Veteran was service-connected for thyroid cancer.  The examiner stated that thyroid cancer or treatment for thyroid cancer did not cause focal pulmonary nodular scarring.  He opined that based on the fact that thyroid cancer or treatment for thyroid cancer did not cause pulmonary focal nodular scarring, it was less likely than not (less than 50% probability) that left lower lobe nodular scarring of unknown clinical significance was caused or aggravated by a service-connected thyroid cancer. 

Subsequent to the issuance of the June 2017 supplemental statement of the case, the Veteran, in September 2017, submitted numerous medical articles in support of his claim, which addressed pulmonary/lung scarring and also radiation-induced fibrosis and necrosis.  To date, the examiner has not had an opportunity to address the articles submitted by the Veteran, to include what impact, if any, they will have on the prior January 2016 opinion.  

Based upon the above, the entire record, including the most recently received medical articles from the Veteran, should be returned to the January 2016 VA examiner, if available, to address what impact, if any, the additional evidence has on the opinions rendered in January 2016.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  If available, return the entire record to the January 2016 VA examiner.  Following a complete review of the record, the examiner is requested to render an opinion as to whether the recent, medical articles which addressed pulmonary/lung scarring and also radiation-induced fibrosis and necrosis, submitted by the Veteran, received on September 25, 2017, have any impact upon the prior opinions rendered in the January 2016 VA examination report.  The examiner is requested to specifically address the articles submitted by the Veteran when rendering the requested opinion.  Complete detailed rationale is requested for each opinion that is rendered.  If the January 2016 examiner is unavailable, refer the file to an appropriate specialist and request that the above opinion be provided.  

3.  Review the claims file.  If any development is incomplete, including if the examination report does not contain sufficient information to respond to the questions posed, take corrective action before readjudication.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claim on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

